                                                                                                                   r'':,:t j, .:         _ . ,.,: i,j. ...., j i.
                                                                                                                   ::...ii.,....: . .r',. i.:,; i                       ; .:   !,
                                                                                                                                    .i.               '',.i i',r,...-      .;i
                                                                                                              ;'ri :, i-i             i' ;i i;   :-i:. i ::..::,.'r, I :;.'ii


                                                                                                                                   n-]
 ÂO 199À (Rcv.0ó/19) Ordø Sctting Conrlilioro ofl(cìcusc                                                     Pagc I   of -                       Psg,cs




                                       UNrrBo Srarps Dlsrzucr Counr
                                                                   for the
                                                           District of Connccticul


                     Unitecl St¿tes o[ Â¡nerica
                                                                         )
                                                                         )
                          Corlney Dunlap                                 )        Case   No.   3:20 MJ 856 (RAR)
                                                                         )
                               Dctendont
                                                                         )

                                        ORDER SEI-TING CONDITIONS OF RELEASE

IT IS ORDER-ED that the defendant's relcase is subject to lhese conditions:

 )
(I     The defendant ¡nust not violate federal, stale, or local law while on rclease.

(2)    The defendant must cooperate in the collcction of a DNA sample if il is autlrorized by 34 U,S.C. $ 40702.

(3)    The defelldant must advisc the court or the pretriat services office or supervisíng officer in writing before making
       any changc ofresidence or telepltone uurnbsr,

(4)    'l'he defendant rnust âppear in cou¡1 as requircd and, if conviotcd, must surrendcr as directed to servc a sentence lhnt

       the cou¡1 rnay irnpose.

       The defcndant musl appcar at:
                                                                                           Plrce




       on
                                                                         Dole ond Tîme


       Ifblank, defendant will be notllìed ofncxt          appearance.

(5)   Tbc defcndant mus( sign an Appearance Bond, if ordered.




An unsecured bond in lhe amount of $100,000
                                                                                                                                                                     /)        :!-
ÂO l99R (Rcv, l2i I l)                              Conditions ofRclcasc                                                                                        rogu""{aof .."'l'ng.a
                                   ^ddilionol
                                                                    A.DDI'I'IONA L CONDITIONS OF RELDASE

       ¡l lSFUKlllÞKvKUÞtlÉUlnaltncoclcnoanlsÍetcasct5SuÞJEcrrou¡ççur¡u[¡u¡¡sDrdrÃçQucr(,w,

( ) (6)                 Thc dcfcndant is placcd in lhe cûslody of:
                        Pcrson or organization
                        Acldræs (only lf abovc ìs an orgailatìon)
              City and slatc                                                                                         Tcl, N0,
who agrees to (a) supcrvisc t hi älTenãnn{, (b) use every efiorr to nssuìe tüe defcttrJarl's appcarancc ai all courl procceclinss, âni.(t) nolify thc courl immcdiately
ifthc defcndan( violÂtcs â conditiott ofrelcase or ís no longer in the cuslotJiart's cuslocly,

                                                                                                 Signed
                                                                                                                                Cwtodi¡¡t                                     Dflle

(X   ) (7)              Thedcfcndnnl musl:
       , v \
       \           ,
                        ,^\
                        to,
                               -.,L-¡r     r^...^.-,i"i^¡
                                               etPeÍr!¡vrt
                                                             k,
                                                             v,
                                                                a'rl
                                                                ette
                                                                     ¡¡'na
                                                                     twPtr
                                                                             f¡r c,¡¡¡.r,i.inn   ro   the U,S. Probation
               ^
                            telepl¡onc          rrurnber                             , no laler lhan
                   )    (b) coRt¡nue or ûcl¡vely seek employmcnt.
                            -^-'i-,.^ ^..r-¡               ytv Ét nttt,
                                             "- ^1,'--ri^- ^.¡^.^^.
                   I
               x)       (d) suncndcr any pâssport             to:
                                                             *U-Q,"S-oÞ-AliS¡1.
               x)       (c) nol obl0in rì pâsspo¡1 or o(her inlcrnational tlavcl doculncnl.
               X)       (0 abide by thc following rcslriclions on pcrsonal associntion, tcsidcncc, or travel:                        Restrict lravel lo within the dlstrict of CT

       (x)              (e)                                                                                                          or rvilncss in lhc ínvcstigation or pmscc(¡(ion,
                               includins:         cgjlqlejlâfts-"-_
       ( X ) (l¡) gelmedicalorpsychialriclreatoænt: if rezuirg üy-U.$-, -Prp b-alion-                                       -

       (           ) (i)       rçtum lo custody cach                            sl                    clock a fìer bcing relcnscd   ¡t               o'clock for cntploymcnt, schooling,
                                                              --*--                  '-..-o'
                               or the followittg puçoses:
                                                                                                                                         ----
       (           ) (j)       mainlain res¡rtcttce at â halfway housc or conrmunity coÍcctions ccntcr, as thc prctrinl scwiccs oflìce or supervising oflicer coosiders
                               n€ccssary.
       t x)             (k) not     possess ô fireârm, d€slruc(ivc dcvice, or olhcr rveapon.
       ( x)              (l)   norusealcohol( )atall( x                       )cxcessivcly.
       t x)(m)                 not use or unlawfully posscss a narcotic dnlg or othcr conlrollcd subslances defincd in 2 I U,S.C.                   [   802, unless prescribcd by a liccnscd
                               medical praclilíoner,
       { )(n)                  submit to testing for a prohibitcd subsloncc ifrequired by lhe prclrial serviccs offìce orsupctvising ofTcer. Tesling may be rrsed wilh random
                               frequency and rrray iicludc urinc tcstiog, thc wcaringofa s\vcal pâtch, a remotc alcohol tesling sys(cm, arttUor any furm ofprohibited
                               subilanci s"r"en¡ng or tcsting. The dcfcndanl must noiobstruct, sttirnpl 1o obslrucl, or lanrper wilh the efIìciettoy anrì accuracy olprohibited
                               substance screenlng or testing.
       (           )(o)        participate in a program of inpatient or outpatient subslance abuse thcrapy and courrscling if dircctcd by the prctr¡al scrvicæ offrce or
                               supervising ollicer,
       (           )(p)        pailicípate in onc ofthe follorving locíìtìon rcstricrion pmgrams ond comply wilh ils tequiremetlts asdireclcd.
                               i         liil    Curfqr.Youare¡.strict"dloyourresidenceeveryday(                          )frorn                    ,.lo---,or(                       .)as
                                                 dlrecled by lhe pretr¡al serviccs ofÏìce or supcruising officcr; or
                               (         )(il)   HomcDcicnllon,YounrcrestrictedloyourresitlÛrceatalllímescxcepllotctnployment;cducalionlreligiousscrvices;medical,
                                                 subslance abuse, or men(al heaì(h lreahrrcnl.; attomcy visils; couÌ1 appcarattces; courl-ordercd obligations; of olhef acllvitles
                                                 spprovcd in advancc by the prclrial serviccs oflicc or supervising officer; or
                               (         )(iii) tiònrelncarccrr(lon,         Youãrcrcstrictedto24-hou¡-a-daylock-dowrtatyourrcsidcncecxceptformetlicllnccessiticsand
                                          courl appeaßtrces or olhsr acliv¡lics specifically approvcd by lhè collrt'
           (       )(c)      subtnit lo localion'moniloring cs dircctcd by lhc prctrial serviccs ofTicc or supcrvising ofTiccr ând comply with all oI lhc
                                                                                                                                                            proßranl
                             rcquiremcots and inslrucl ¡ons providcd,
                               (' )
                                    you must pay all or part of the cost of the prograrn bnsed on your ability to pay as dctcrmirled by lhc prelrial scrviccs office or
                                    supcrvlcing ofÏiccr.
           (x)           (r) rcport as soo¡¡ as possiþlc, to the prclrial scrviccs officc or sttpervising officcr, evcry conlael with law enforccnlent personnel, irtcluding
                             arresls, qucstioning, or lraflìc s(ops.
           (           )(s)
                                                                                                                              /.?                  .-7
                                                                                                                                                   -
AO l99C (l{cv.09/08) r\dvice ol'l'cnaltie                                                                            Prsc -     ].    ----.. of.       ],-nogc
                                              ADvICn OF PrlN^LTIDS AtìD SANCTIONS
TO 1T{fì DEFENDÂNT:

YOU ARE ADVISED OF TIiE FOLLOWINC PENALTIES AND SANCTIONS:

       Violating any olthc foregoing condilions ofrelcâsc rnay result in lhc irn¡nctìiate issuancc ofa wartanl for yourarresl, â
revocalio¡¡ ofyour releasc, an order ofdclcnlion, a fo¡fciture ol'any bood, and a prosecution for con(enlp( ofcottrt and could lesult in
imprisonmcnt, a finc, or both,
       While on release, ifyou conllrrit a fcdcral lclony offcnse thc purrishnrcnt is an atltlilional prison tcrrn of uot ntorc thân ten ycats
ândlorafedeml misdemcanoro,-fcnsethepunishmentisanadditional prisontclrnofnotmorclhanoncyeâr. Thissentencewillbc
consccut¡ve (i.¿., in acldition to) to any olhcr scntence yot¡ receive.
       Il is a crime putìíshablc by up to tcr¡ years in prison, arrd a $250,000 fine, or botì1, to: obsttucl a criminal invr:stigation;
tampcr with a witness, victim, or infonnant; rctaliate or attcmpt to rctaliate agailrst a wilucss, victim, or informanl; or intimidate or attempt
toirttirnidateaw¡tness,victim,juror,informant,oroffic€rofthecor.rrt.           Thcpenaltiesforlampering,relaliation,olinlimidationatt
signifìcanlly morc serious ifthey involve a killing or attcrnpted killíng,
        tf, afler rclease, you knowíngly fail to oppcar us the conditions ol"rclcase rcquiro, or to surrendcr 10 scrve â senlence,
you túây be prosecuted for failing to apl)câr or srrrender and additional punishmcnt rnay be imposerl.                 lfyou         are convictcd of:
       (l)   anoffcnsept¡nishublebydcath, lilcirnprisonrnent,orirnprisonmentforsterrnolliôeenyeatsormorc-youwill                    befincd
             not morc than $250,000 or imprisoned for not more lhân I 0 years, or bolh;
       (2)   an offcnse punishablc by inrprisonrnent for a term of five years or morc, bu( lcss than fìfleen years - you will l¡e fined not
             morc than $250,000 or imprisoncd lor not more than five years, or both;
       (3)             -
             any other felony   you will bc fìncd nol more than $250,000 or imprisoned nol morc than two yeats, or both;
       (4) amisdemeanor- youwill bcfrnednottnorethan$100,000orirnprisoncdnolmorcthanoneyear,orboth,
       Atennofimprísonmcnt¡mposcdforfaíluretoEppearorsulrenr.lerwillbcconsecutivctoanyothersenlenceyoureccivc, ln
addition, a failure to appeår or surrcndor may rcsrìlt in lhe fol fcilttre of any bond posted.

                                                     Acknowledgmcr¡t of the Defendant

       Iacknowlcdgethatlamthedcfendantinthiscascandthatlamawarcofthcconditionsofrclease. Iprornisetoobcyall colrditions
ofrclease, to appear   as    dirccted, and surrcnder lo sc¡'ve any sentence ¡mposed. .l am awale of lhc pcnalt¡es and sanctions set forth nbove,




                                                                                              Dclctdont's Signoturc




                                                   Directions to thc Unitcd Stolcs Mnrshal

( r¡1 rnc defcndànl is ORÞERËÞ rclcasul afìcr processlng.
¿
' 'ì has poded bond lnd/qr complicd with all other.{.oudiliûn$ fc¡r'rcleasc. 1f still in custody, the dcfendant must be produerd'bcfore
      TheUnitedstatcsma¡rhalisORÐEIIEDlokccpürcdcfendtntincuslodyuntilnotifiedbytheclorkorjudgcthatthcdelendant

       lhe appropriatejudge at the (i¡nc ancl place spccifìcd.              /s/ Robert A. Richardson
Date:        ,zJ    ,vlr^,e,
                |    'i                                                                   J nd ¡ciol   OlJiîer's Si Enn nûc



                                                                                              Prixtcd il!ñe ond t¡tle

                                                                                    /s/ Robert A. Richardson
                      Dlsl   lì.lBU   l'lON; COUIIT OEFEND^N1'       PREI Rl¡\L   SERVICI-:   U.fi'          ORNÈY      U.S MARSII^L
                                                                                                      ^1-ì
